861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon MILLER, Plaintiff-Appellant,v.FEDERAL KEMPER INSURANCE CO., Defendant-Appellee.
No. 88-3078.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1988.Decided Sept. 26, 1988.

Leon Miller, appellant pro se.
Donald Thomas Caruth, Harold D. Brewster, Jr., Hudgins, Coulling, Brewster, Morhous & Cameron, for appellee.
PER CURIAM:


1
Leon Miller appeals from the district court's order granting the defendant's motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Federal Kemper Insurance Co., C/A No. 86-1334 (S.D.W.Va. Mar. 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.